MEMORANDUM OPINION
                                         No. 04-11-00658-CR

                                              Martin BUENO,
                                                Appellants

                                                   v.

                                        The STATE of Texas,
                                             Appellees

                       From the 81st Judicial District Court, Frio County, Texas
                                 Trial Court No. 08-04-00013-CRF
                             Honorable Donna S. Rayes, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 28, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Martin Bueno was convicted of indecency with a child and sentenced to eight years in

prison.     Bueno appealed the judgment.        Bueno’s court-appointed appellate attorney filed a

motion to withdraw and a brief in which he raises no arguable points of error and concludes this

appeal is frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v.

State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel states Bueno was provided copies of
                                                                                   04-11-00658-CR


the brief, the motion to withdraw, and the appellate record. Bueno was informed of his right to

file his own brief, but he has not done so.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). We therefore grant the motion to withdraw filed by Bueno’s counsel and

affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996,

no pet.).

        No substitute counsel will be appointed. Should Bueno wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days after either this opinion is rendered or

the last timely motion for rehearing or motion for en banc reconsideration is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the

clerk of the Court of Criminal Appeals and comply with the requirements of rule 68.4 of the

Texas Rules of Appellate Procedure. See id. R. 68.3, 68.4.


                                                     Steven C. Hilbig, Justice


DO NOT PUBLISH




                                               -2-